      Case 2:18-cr-00352-HB Document 283 Filed 07/27/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :              CRIMINAL ACTION
                                     :
          v.                         :
                                     :
RIC CROSSFIELD, JR.                  :              NO. 18-352-5

                                  ORDER

         AND NOW, this 27th day of July, 2021, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED that

the pro se motion of Ric Crossfield for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) and for the appointment of

counsel to represent him for the motion are DENIED.

                                            BY THE COURT:



                                            /s/ Harvey Bartle III
                                            _________________________
                                                                   J.
